 



Exhibit 10.6

CENDANT CORPORATION
2003 LONG TERM INCENTIVE PLAN



1.  
Purpose.

The purpose of the Cendant Corporation 2003 Long Term Incentive Plan is to
provide an annual incentive grant intended to promote the Company’s efforts (i)
to align the interests of key management personnel with the interests of the
Company’s stockholders, and incentivize key management personnel to create
stockholder value and (ii) to retain key management personnel over a long-term
period during which the Company contemplates competitive business markets and a
challenging economic environment.



2.  
Definitions.

The following terms, as used herein, shall have the following meanings:



  (a)  
“Cendant” shall mean Cendant Corporation, a Delaware corporation.
    (b)  
“Award Agreement” shall mean a written agreement between Cendant and a
Participant evidencing an award of Restricted Stock Units or Restricted Cash
Units.
    (c)  
“Board” shall mean the Board of Directors of Cendant.
    (d)  
“Committee” shall mean the Compensation Committee of the Board.
    (e)  
“Company” shall mean, collectively, Cendant and its subsidiaries.
    (f)  
“Participant” shall mean an officer or key employee of the Company who is,
pursuant to Section 4 of the Plan, selected and designated by the Committee in
writing to participate herein.
    (g)  
“Plan” shall mean this Cendant Corporation 2003 Long Term Incentive Plan.
    (h)  
“Change-of-Control Transaction” shall mean any transaction or series of
transactions pursuant to or as a result of which (i) during any period of not
more than 24 months, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by

1



--------------------------------------------------------------------------------



 



     
a third party who has entered into an agreement to effect a transaction
described in clause (ii), (iii) or (iv) of this paragraph) whose election by the
Board or nomination for election by Cendant’s stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (other than approval given in connection
with an actual or threatened proxy or election contest), cease for any reason to
constitute at least a majority of the members of the Board, (ii) any person or
entity is or becomes, directly or indirectly, the beneficial owner of 50% or
more of the common stock of Cendant (or other securities of Cendant having
generally the right to vote for election of the Board), (iii) Cendant or any
subsidiary shall sell, assign or otherwise transfer, directly or indirectly,
assets (including stock or other securities of subsidiaries) having a fair
market or book value or earning power of 50% or more of the assets or earning
power of Cendant and its subsidiaries (taken as a whole) to any third party,
other than Cendant or a wholly-owned subsidiary thereof, (iv) control of 50% or
more of the business of Cendant shall be sold, assigned or otherwise transferred
directly or indirectly to any third party, (v) there is consummated a merger or
consolidation of Cendant with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of Cendant outstanding
immediately prior to such event continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of Cendant or such surviving entity or any parent thereof outstanding
immediately after such event or (B) a merger or consolidation effected to
implement a recapitalization of Cendant (or similar transaction) in which no
person or entity becomes the beneficial owner or more than 50% or more of the
combined voting power of Cendant’s then outstanding securities or (vi) the
stockholders of Cendant approve a plan of liquidation or dissolution.
    (i)  
“Award” shall mean an award of Restricted Stock Units or Restricted Cash Units
granted pursuant to this Plan.
    (j)  
“Restricted Stock Unit” shall mean an Award granted pursuant to Section 5(c) of
this Plan.
    (k)  
“Restricted Cash Unit” shall mean an Award granted pursuant to Section 5(b) of
this Plan.

2



--------------------------------------------------------------------------------



 



  (l)  
“Cendant Stock Plans” shall mean the following stock plans maintained by
Cendant, as amended from time to time: (1) 1999 Broad-Based Employee Stock
Option Plan; (2) 1997 Stock Option Plan and (3) Galileo International 1999
Equity and Performance Incentive Plan.
    (m)  
“Cendant Stock” shall mean common stock of Cendant, par value $0.01 per share,
of the series designated CD Common Stock.
    (n)  
Disability shall mean a Participant’s termination of employment by reason of
“Disability” within the meaning of Cendant’s Long Term Disability Plan as in
effect from time to time.



3.  
Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the terms,
conditions and restrictions relating to any Award; to determine whether, to what
extent, and under what circumstances an Award may be settled, canceled,
forfeited, or surrendered; to determine the terms and provisions of Award
Agreements; and to make all other determinations deemed necessary or advisable
for the administration of the Plan.

All determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by written consent. The Committee may delegate to one or more of its members
or to one or more agents such administrative duties as it may deem advisable.
All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Company, the Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any stockholder.

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.



4.  
Eligibility.

3



--------------------------------------------------------------------------------



 



Awards may be granted to key management personnel of the Company in the sole
discretion of the Committee.



5.  
Terms of Awards.

Awards granted pursuant to the Plan shall be evidenced by Award Agreements
substantially in such form as the Committee shall from time to time approve and
the terms and conditions of such Awards shall be set forth therein.

(a)      Participation. The Committee shall grant participation in the Plan to
key management personnel in its sole and absolute discretion. The Committee may
determine that participation in the Plan is subject to and contingent upon:



  (i)  
the Participant executing a covenant not to compete and confidentiality
agreement in such form as the Committee shall prescribe; and/or
    (ii)  
the Participant executing a covenant to devote his or her best efforts to create
and deliver value to the stockholders of Cendant; and/or
    (iii)  
such other conditions as the Committee shall determine in its sole discretion.

(b)      Restricted Cash Units Awards. The Committee may grant to a Participant
an Award of Restricted Cash Units, subject to the Participant remaining
continuously employed in good standing with the Company through one or more
dates determined by the Committee, and upon which dates such Award may become
fully or partially vested and payable. All such Awards shall be evidenced by an
Award Agreement. Such Award will not vest or become payable and shall
immediately terminate if such Participant’s employment terminates prior to an
applicable vesting date, irrespective of the reason for termination of
employment. Upon the occurrence of a Change-of-Control Transaction, each Award
of Restricted Cash Units granted pursuant to this paragraph shall become
immediately and fully vested and payable; provided, that the Company shall
retain the right in its sole discretion to make such payment contingent upon the
Participant executing an agreement to remain employed with the Company (or its
successor) during a 90 day transition period immediately following such
Change-of-Control Transaction. Notwithstanding the foregoing, the Committee
shall have the sole discretion to accelerate the vesting and payment of a
Restricted Cash Unit Award at any time and for any reason. As soon as
practicable following the vesting of each Restricted

4



--------------------------------------------------------------------------------



 



Cash Unit, the Participant will be entitled to receive an amount of cash equal
to one dollar ($1.00), less any and all required minimum withholding taxes.

(c)      Restricted Stock Unit Awards. The Committee may grant to a Participant
an Award of Restricted Stock Units, subject to the Participant remaining
continuously employed in good standing with the Company through one or more
dates determined by the Committee, and upon which dates such Award may become
fully or partially vested and payable. All such Awards shall be evidenced by an
Award Agreement. Such Award will not vest and will immediately terminate if such
Participant’s employment terminates prior to an applicable vesting date,
irrespective of the reason for termination of employment. Upon the occurrence of
a Change-of-Control Transaction, each Award of Restricted Stock Units granted
pursuant to this paragraph shall become immediately and fully vested and
payable; provided, that Company shall retain the right in its sole discretion to
make such payment contingent upon the Participant executing an agreement to
remain employed with the Company (or its successor) during a 90 day transition
period immediately following such Change-of-Control Transaction. Notwithstanding
the foregoing, the Committee shall have the sole discretion to accelerate the
vesting and payment of a Restricted Stock Unit Award at any time and for any
reason. Restricted Stock Units granted hereunder shall be granted pursuant to
and in accordance with any one or more of the Cendant Stock Plans, as determined
by the Committee and set forth in an Award Agreement, and accordingly such
Awards shall be subject to the terms of such Cendant Stock Plan (except as
otherwise provided in this Plan), including without limitation any equitable
adjustment provisions. As soon as practicable following the vesting of each one
Restricted Stock Unit, the Participant will be entitled to receive one share of
Cendant Stock; provided, however, that the Participant shall remain required to
remit to the Company such amount that the Company determines is necessary to
meet all required minimum withholding taxes. In the event that Cendant shall
determine to pay a dividend in respect of Cendant Stock, a cash
dividend-equivalent in respect of each then outstanding Restricted Stock Unit
will be paid to the holder thereof; provided, however, that any such
dividend-equivalents shall be subject to the same vesting schedules, forfeiture
provisions and deferral elections as the Restricted Stock Unit to which it
relates.

(d)      Disability. A Participant’s Restricted Stock Units and/or Restricted
Cash Units shall immediately vest upon his or her termination of employment by
reason of Disability.



6.  
General Provisions.

(a)      Compliance with Legal Requirements. The Plan and the granting and
payment of Awards, and the other obligations of the Company under the Plan and
any

5



--------------------------------------------------------------------------------



 



Award Agreement or other agreement, entered into pursuant hereto, shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required.

(b)      Nontransferability. Awards shall not be transferable by a Participant
for any reason whatsoever.

(c)      No Right To Continued Employment. Nothing in the Plan, any Award or any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Participant the right to continue in the employ of the Company or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement or other agreement or to interfere with or limit in any way the right
of the Company to terminate such Participant’s employment.

(d)      Withholding Taxes. All Awards hereunder are subject to any and all
required minimum withholding taxes and similar required withholding obligations.

(e)      Amendment, Termination and Duration of the Plan. The Board or the
Committee may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part. Notwithstanding the foregoing, no
amendment shall affect adversely any of the rights of any Participant, without
such Participant’s consent, under any Award theretofore granted under the Plan.

(f)      Participant Rights. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
for Participants.

(g)      Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation for a select group of
management and highly compensated employees. Nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.

(h)      Deferral. Cendant may establish procedures pursuant to which certain
designated Participants may elect to defer, until a time or times later than the
vesting of an Award, receipt of all or a portion of the shares of Cendant Stock
deliverable in respect of a Restricted Stock Unit and/or receipt of all or a
portion of the amounts payable in respect of a Restricted Cash Unit, all on such
terms and conditions as Cendant shall determine in its sole discretion. If any
such deferrals are permitted for some or all Participants, then notwithstanding
any provision of this Plan to the contrary, a Participant who elects such
deferral shall not have any rights as a stockholder with respect to any

6



--------------------------------------------------------------------------------



 



such deferred shares of Cendant Stock unless and until certificates representing
such shares are actually delivered to the Participant, except to the extent
otherwise determined by the Committee.

(i)      Other Provisions. Notwithstanding any other provision of the Plan, an
Award Agreement or any other agreement (written or oral) to the contrary, for
purposes of the Plan and any Award hereunder, a termination of employment shall
be deemed to have occurred on the date upon which the Participant ceases to
perform active employment duties for the Company following the provision of any
notification of termination or resignation from employment, and without regard
to any period of notice of termination of employment (whether expressed or
implied) or any period of severance or salary continuation. Notwithstanding any
other provision of the Plan, an Award Agreement or any other agreement (written
or oral) to the contrary, a Participant shall not be entitled (and by accepting
any Award, thereby irrevocably waives any such entitlement), by way of
compensation for loss of office or otherwise, to any sum or other benefit to
compensate the Participant for the loss of any rights under the Plan as a result
of the termination or expiration in of any Award in connection with any
termination of employment. No amounts earned pursuant to the Plan or any Award
shall be deemed to be eligible compensation in respect of any other plan of
Cendant Corporation or any of its subsidiaries.

(j)      Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

(k)      Effective Date. The Plan shall take effect upon its adoption by the
Committee.

7